Citation Nr: 9924274	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension with 
coronary artery disease.

2.  Entitlement to an increased rating for a right shoulder 
condition, currently rated as 20 percent disabling.

3.  Entitlement to an effective date earlier than April 9, 
1996, for the 20 percent rating for the right shoulder 
condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to May 1961 
and from November 1961 to August 1962.

This appeal arises from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which increased the rating for the 
veteran's service-connected right shoulder condition from 10 
to 20 percent, effective from April 9, 1996.  This appeal 
also arises from a January 1997 RO rating decision that 
denied a claim for service connection for hypertension 
with coronary artery disease.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

At various times during the course of his appeal, the veteran 
has requested a hearing before a member of the Board.  A 
hearing was scheduled; however, in April 1999, he withdrew 
his request for a hearing.


FINDINGS OF FACT

1.  Although a diagnosis of hypertension was not made until 
many years after active service, competent medical evidence 
indicates that it began during active service.

2.  Coronary artery disease is a subsequent manifestation of 
hypertension.

3.  The veteran's right arm is his major arm.

4.  The veteran's right shoulder condition is currently 
manifested by abduction limited to 125 degrees, forward 
flexion limited to 120 degrees, internal rotation to 50 
degrees and external rotation to 80 degrees; additional 
functional loss of the right shoulder due to pain that is 
exacerbated during wet weather is shown. 

5.  Functional or actual limitation of motion of the major 
arm to midway between side and shoulder level is not shown.

6.  A 10 percent rating for the right shoulder was confirmed 
in March 1995 and November 1995 RO rating decisions.  

7.  The veteran did not file an appeal following the March or 
November 1995 RO rating decisions and they became final.

8.  By RO rating decision of May 1996, an increased rating of 
20 percent was assigned for the right shoulder disability, 
effective from April 9, 1996.

9.  The veteran has not presented any evidence, earlier than 
April 9, 1996, from which it is factually ascertainable that 
an increase in right shoulder disability occurred within the 
year prior to this date.


CONCLUSIONS OF LAW

1.  Service connection is warranted for hypertension with 
coronary artery disease.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (1998).  

2.  The criteria for a rating in excess of 20 percent for a 
right shoulder condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic 
Codes 5003, 5201 (1998).

3.  The criteria for assignment of an effective date prior to 
April 9, 1996 for an award of a 20 percent rating for the 
veteran's right shoulder condition are not met.  38 U.S.C.A. 
§§ 5110(a), (b)(2), 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
3.155, 3.157, 3.400 (a), (o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension with Coronary Artery 
Disease

A.  Factual Background

The veteran's service medical records indicate that prior to 
his first enlistment, his blood pressure was 120/86 in July 
1960.  He underwent a separation examination for his first 
period of active service in April 1961.  During that 
examination, his blood pressure was 140/90.  A June 1962 
examination report notes that his blood pressure was 129/89.  
Hypertension is not mentioned in the service medical records.

In February 1981, the veteran applied for non-service-
connected pension, claiming total disability due to heart 
blockage.  He reported hospitalizations in 1980 and 1981.  
The private hospital reports later received by the RO 
indicate that in November 1980, coronary artery disease and 
an active pyloric ulcer were found.  In January 1981, a 
diagnosis of hypertension was also given and he underwent a 
coronary artery bypass times two.  The report notes a one-
year history of chest pain on exertion with increasing 
severity resulting in disability from employment since 
November 1980.  Blood pressure at that time was reported as 
110/80.  

Private medical reports received in May 1992 note treatment 
at various times during the 1980's.  Blood pressure reading 
were generally within normal limits; however, a May 1988 
reading was 140/100 and an April 1989 blood pressure reading 
was 135/92.  

VA and private treatment reports note continued health care 
during the 1990's.  An October 1995 VA joints examination 
report notes that a diagnosis of hypertension was first given 
in 1962; however, the report does not indicate the basis of 
this information.  

The veteran requested service connection for hypertension in 
January 1997.  He reported that his blood pressure "problem" 
was noted during active service and that only three days 
after separation, he was "almost refused employment due to my 
blood pressure reading."  He indicated that any employment 
records that could support his claims have been destroyed by 
the employer as being over seven years old.  He also reported 
that he first took medication to control his blood pressure 
in 1969.  

Along with the service connection request, the veteran 
submitted a letter from two private physicians and a 
statement from his spouse.  One physician, Dr. Bruce Adkins, 
stated in October 1994 that he had treated the veteran for 
hypertension from 1969 to 1974.  Another physician, Dr. L. B. 
Lyle, stated in July 1996 that he had treated the veteran for 
hypertension since 1975 and for coronary artery disease, 
which developed subsequently.  The veteran's spouse recalled 
that after active service, the veteran had trouble passing 
his employment physical because of his high blood pressure.  

In January 1997, the RO denied the claim for service 
connection for hypertension on the basis that the service 
medical records did not show chronic elevated blood pressure 
readings or a diagnosis of hypertension.  

In February 1999, the veteran submitted a treatment report 
dated in January 1999 and signed by Dr. Lyle.  Dr. Lyle 
reported that the veteran had normal blood pressure readings 
at the time of entering active service in July 1960 but had 
an elevated reading in April 1961.  Dr. Lyle also reported 
the following: "It is my opinion that he developed high blood 
pressure while on active duty."  

B.  Legal Analysis

The record shows that the veteran's service connection claim 
is well grounded, meaning that it is plausible.  The Board 
finds that all relevant evidence for equitable disposition of 
this claim has been obtained and that no further assistance 
to the veteran is required to comply with VA's duty to assist 
him.  See 38 U.S.C.A. § 5107(a) (West 1991).  

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  A chronic 
disease will be considered to have been incurred in service 
when manifested to a degree of 10 percent or more within 1 
year from the date of separation from active service.  See 
38 C.F.R. § 3.307 (1998).  Hypertension is considered to be a 
chronic disease.  See 38 C.F.R. § 3.309(a) (1998).  
"Hypertension" is defined as follows: "(H) igh arterial blood 
pressure.  Various criteria for its threshold have been 
suggested, ranging from 140 . . . systolic and 90 . . . 
diastolic to as high as 200 . . . systolic and 110 . . . 
diastolic."  See DORLAND'S Illustrated Medical Dictionary, 
801 (28th ed. 1994). 

During active service the veteran's reported blood pressure 
readings were within normal limits except for an April 1961 
reading of 140/90.  There is no record of a diagnosis of 
hypertension made during active service or within a year of 
discharge from active service.  There is, however, a 
competent medical opinion favorable to the veteran's claim.  
The Board notes that VA regulations provide for the situation 
where service medical records do not provide a diagnosis of a 
disability.  Under 38 C.F.R. § 3.303(d) (1998),

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, [emphasis 
added] establishes that the disease was incurred in 
service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed 
when the evidence warrants direct service 
connection.  The presumptive provisions of the 
statute and Department of Veterans Affairs 
regulations implementing them are intended as a 
liberalization applicable when the evidence would 
not warrant service connection without their aid."

See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).  

The question before the Board then is whether all of the 
evidence, including that pertinent to service establishes 
that hypertension was incurred in active service.  Dr. Lyle's 
opinion purports to establish that hypertension "began" 
during active service.  It appears to be based on his 
knowledge that the veteran had normal blood pressure at the 
time of entry into service and that in April 1961 his blood 
pressure reading was 140/90.  Whether Dr. Lyle knew that a 
normal blood pressure reading was recorded in June 1962 is 
not known, because he did not mention that fact; however, 
there is no indication that such knowledge would have changed 
his opinion.  Dr. Lyle opined that hypertension merely began 
during active service, not that it became continuously 
manifested during active service.  Therefore, the Board 
cannot find any factual inaccuracy upon which the private 
doctor may have relied in arriving at his conclusion.  

The Board notes that there is no competent medical opinion of 
record indicating that the veteran's hypertension did not 
begin during active service.  Although the separation 
examination report is negative for either a diagnosis of 
hypertension or even an elevated blood pressure reading, that 
report is also silent concerning the April 1961 elevated 
blood pressure reading.  Therefore it can be questioned 
whether the examiner who performed the separation examination 
was aware of the previous elevated blood pressure reading.  
Although the separation examination report indicates that the 
veteran was not hypertensive at the time of discharge, the 
Board cannot conclude from it that Dr. Lyle was wrong. 

The Board also notes that the lay evidence tends to support 
the medical conclusion.  "Service connection may be 
established through competent lay evidence, not medical 
records alone."  Horowitz, at 221-22; but see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (lay witness is not 
capable of offering evidence requiring medical knowledge).  
Although the veteran and his spouse cannot establish a 
medical diagnosis or a medical etiology for his hypertension, 
they are competent to report such recollections as high blood 
pressure readings soon after separation from active service.  
Therefore, the Board will consider these lay reports as 
competent evidence that there was some question of a blood 
pressure problem soon after separation from active service.  
Considering then all pertinent medical and lay evidence, the 
Board finds that the competent medical evidence shows that 
hypertension began during active service and that the 
evidence overall supports the claim for service connection 
for hypertension.

The veteran has included a claim for service connection for 
coronary artery disease along with his hypertension.  
According to the medical evidence, a diagnosis of coronary 
artery disease was first made in November 1980.  38 C.F.R. 
§ 3.309(a) specifically states,

Cardiovascular-renal disease, including 
hypertension.  (This term applies to combination 
involvement of the type of arteriosclerosis, 
nephritis, and organic heart disease, and since 
hypertension is an early symptom long preceding 
the development of those diseases in their more 
obvious forms, a disabling hypertension within the 
1-year period will be given the same benefit of 
service connection as any of the chronic diseases 
listed.  

Because the regulation concedes that hypertension is an early 
symptom of organic heart disease, the Board finds that the 
veteran's coronary artery disease is a subsequent 
manifestation of hypertension.  Service connection for 
coronary artery disease is therefore also in order.


II.  Increased Rating for a Right Shoulder Condition

A.  Factual Background

The veteran's service medical records indicate that he 
suffered a transverse fracture through the middle third of 
the right clavicle in approximately March 1961.  A March 1961 
orthopedic note indicates "Fx thru old fx" indicating that an 
old fracture had been re-broken; however, the date of the 
prior injury was not mentioned.  An April 1961 X-ray showed 
the transverse fracture, some slight displacement, and signs 
of bony callus formation.  

The veteran applied for service connection for the right 
collarbone in October 1987, submitting an October 1987 
treatment note from his private physician, Dr. Lyle.  Dr. 
Lyle reported that there was a nodule over the clavicle that 
could be a bone fragment.  

During a January 1988 VA examination, the veteran reported 
that he was right-handed and that he had right shoulder pain.  
He also reported that he was unemployed and made it clear to 
the examiner that he terminated his employment for conditions 
totally unrelated to the right clavicular trauma.  The 
examiner reported good grip strength, bilaterally (80 pounds 
on the right and 60 pounds on the left), bilateral shoulder 
flexion and abduction to 180 degrees, and bilateral shoulder 
external and internal rotation to 90 degrees.  The examiner 
also reported slight tenderness and unevenness in the mid 
anterior region that was of minimal functional significance.  

In February 1988, the RO established service connection for 
an old healed fracture of the right clavicle.  The RO 
assigned a noncompensable rating under Diagnostic Code 5299-
5203.

In September 1991, the veteran reported loss of use of the 
right shoulder and right hand with severe right elbow pain.  
He submitted a May 1991 note from Dr. Lyle indicating that 
the present shoulder and elbow pain could be from the old 
shoulder injury.  

In a September 1991 rating decision, the RO continued the 
noncompensable rating for the right clavicle fracture.

A December 1991 VA examination report notes that the veteran 
reported that he fractured the right clavicle during active 
service when a foot locker fell on him.  He reported that he 
did KP (kitchen duty) while still in a cast, which caused a 
separation that had to be recasted.  He reported that he had 
had pain ever since that radiated down the right arm.  He 
reported decreased right extremity strength and reported that 
he retired from working in 1986 due to heart problems.  The 
examiner reported right shoulder abduction to 155 degrees, 
forward flexion to 180 degrees, internal rotation to 50 
degrees and external rotation to 90 degrees.  Strength was 
full and sensation was intact.  X-rays showed a bony island 
at the anatomical neck of the humerus, erosions in the 
inferior portions of the head unchanged since 1988, and other 
changes felt very likely to be post-traumatic or degenerative 
in nature.  The diagnosis given was status post fracture of 
the right clavicle and degenerative arthritis of the right 
shoulder.

In January 1992, the RO assigned a 10 percent rating for old 
healed fracture of the right clavicle under Diagnostic Code 
5010-5203.  

In August 1994, the Board upheld the 10 percent rating for a 
healed fracture of the right clavicle finding limitation of 
motion and complaints of pain but no dislocation or disunion 
of the clavicle.  

In November 1994, the veteran requested re-evaluation of the 
right shoulder.  He submitted VA outpatient treatment reports 
dated in 1993 and 1994 that had not previously been 
considered.  Among these is a January 1994 report containing 
a diagnosis of impingement syndrome of the right shoulder.  
The right shoulder was treated with an infiltration of 
lidocaine for pain in the rotator cuff.  A September 1994 
report notes osteoarthritis with right shoulder impingement.

In March 1995, the RO continued a 10 percent rating.  

In August 1995, the veteran requested that his right shoulder 
claim be reconsidered.  He reported worsening of pain and 
limitation of motion and requested a VA examination.  

During an October 1995 VA joints examination, the veteran 
complained of increased right shoulder pain and limited 
motion with crepitus.  He reported that he was unable to 
reach overhead with his right arm or to clean himself 
following a bowel movement.  He reported that he could not 
sleep on his right side and that his right index finger 
stayed numb.  He also reported that he could not lift, bend, 
stoop, or squat; although these complaints apparently 
referred to an unassociated back condition.  The examiner 
noted a slight deformity or callus of the right distal 
clavicular area near the acromioclavicular joint without 
edema or discoloration.  Range of motion was to 135 degrees 
of flexion, to 160 degrees of extension, to 110 degrees of 
abduction, to 40 degrees of adduction, to 90 degrees of 
external rotation, and to 45 degrees of internal rotation.  
The right elbow pronated 80 degrees and supinated 75 degrees.  
These ranges of motions were compared to the left shoulder, 
which had 175 degrees of flexion, 180 degrees of extension, 
170 degrees of abduction, and 90 degrees of external and 
internal rotation.  The left elbow pronated 80 degrees and 
supinated 85 degrees.  X-rays showed a focal irregularity in 
the medial aspect of the proximal right humerus and lesser 
tuberosity with cortical thickening in the mid portion of the 
right clavicle.  The examiner felt that this was evidence of 
old right shoulder trauma.  Left shoulder X-rays were 
unremarkable.  The relevant diagnosis was traumatic arthritis 
of the right shoulder and acromioclavicular joint with 
moderately limited range of motion and chronic pain.  

In November 1995, the RO denied a claim for an increased 
rating for the right shoulder and continued the 10 percent 
rating.  

In a letter dated April 9, 1996 and addressed directly to the 
RO, Dr. Lyle reported that the veteran's right arm had 
decreased range of motion at the shoulder secondary to pain.  
Dr. Lyle also reported that degenerative changes in the 
veteran's right acromioclavicular joint were secondary to the 
old trauma to that area.  Dr. Lyle included an April 1996 X-
ray report showing degenerative changes in the right 
acromioclavicular joint.  The RO received the letter on April 
12, 1996.  

In May 1996, the RO assigned a 20 percent rating for the 
right shoulder, effective from April 9, 1996, the date of Dr. 
Lyle's letter.

In September 1996, the veteran reported constant right 
shoulder pain and limitation of motion and felt that a higher 
rating and an earlier effective date should be granted.  

A June 1997 VA orthopedic consultation report indicates 
decreased range of motion of the right shoulder without gross 
deformity.  

A VA bones examination report dated October 7, 1997, notes 
that the veteran complained of tenderness in the deltoid area 
and mid clavicular area.  The examiner noted full range of 
motion in both shoulders but complaints of pain during right 
shoulder movement.  Muscle masses were equal right and left 
with no evidence of muscle loss or atrophy.  Reflexes were 
equal and symmetrical.  There was no crepitation and 
abduction and adduction were normal.  The diagnoses were 
status post fracture of the right clavicle; probable 
degenerative arthritis of the right acromioclavicular joint, 
and possible bursitis, tendonitis of the right deltoid.

A VA orthopedic clinic report dated October 29, 1997, notes 
abduction to 125 degrees, forward flexion to 120 degrees, 
internal rotation to 50 degrees and external rotation to 80 
degrees.  Pain was rated 5 on a scale of 1 to 10.  The 
impression was impingement syndrome. 

A March 1998 orthopedic clinic report notes abduction and 
forward flexion to 120 degrees.  

In May 1998, Dr. Lyle reported that the veteran was totally 
disabled due to several medical problems, including right 
shoulder pain that increased during wet weather.  

B.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1998).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions.  
See 38 C.F.R. § 4.27 (1998).  

The RO initially rated the service-connected fracture of the 
right clavicle under Diagnostic Code 5299-5203.  The RO 
"built-up" that code by analogy apparently because it was 
felt that condition did not meet the conditions for 
dislocation,
non-union, or malunion of the clavicle.  Following a 
diagnosis of post-traumatic arthritis, the RO re-rated the 
right shoulder condition under Diagnostic Codes 5010-5003.  
These codes specify that arthritis due to trauma, if, as 
here, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis, in turn, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint affected (here, 
Code 5201 for limitation of motion of the arm).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  See 38 C.F.R. § 4.71, Plate I (1998).

The veteran's right shoulder condition currently is 
manifested by abduction limited to 125 degrees, forward 
flexion limited to 120 degrees, internal rotation to 50 
degrees, and external rotation to 80 degrees.  He also says 
that he experiences additional functional loss due to pain, 
which is exacerbated by wet/damp weather.

Under Diagnostic Code 5201, since the veteran's right arm is 
his "major" arm, a 20 percent rating is warranted when 
there is limitation of motion to shoulder level.  A 30 
percent rating requires limitation of motion to midway 
between the side and shoulder level, and a 40 percent rating 
requires limitation of motion to 25 degrees from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).

Diagnostic Code 5202 provides a 30 percent evaluation where 
there is recurrent dislocation of the major humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 30 percent rating is also warranted for 
malunion of the humerus with marked deformity.  The next 
higher evaluation, 50 percent, requires fibrous union of the 
humerus.

Under the provisions of Diagnostic Code 5203 a maximum 20 
percent evaluation is provided where there is dislocation of 
the clavicle or scapula or where there is nonunion of the 
clavicle or scapula with loose movement.

Applying the provisions of 38 C.F.R. § 4.71a, DC 5201 to the 
clinical evidence summarized above, the Board concludes that 
criteria for a rating in excess of 20 percent under DC 5201 
are not met.  The recent VA and private examination reports 
show that the veteran can abduct his right (major) arm to 125 
degrees and forward flex to 120 degrees.  This does not 
approximate the criteria for a 20 percent rating and there is 
clearly no evidence that the veteran has limitation of motion 
that warrants a 30 percent evaluation under this diagnostic 
code.  However, the Board also recognizes that functional 
limitation due to pain must be accounted for in evaluating 
disabilities manifested by limitation of motion.  See DeLuca, 
supra.  In this case, the veteran has reported continuous 
right shoulder pain exacerbated by wet weather.  The 
objective medical evidence shows that there is pain 
associated with range of motion exercises.  The pain-free 
range of motion has not been specified in an exact number of 
degrees.  For this reason, the RO has given the benefit of 
the doubt to the veteran in the 20 percent rating assigned 
for limitation of motion of the right arm to approximately 
the shoulder level.  In reviewing this rating, the Board 
agrees with the RO that because of the pain reported, the 
veteran's manifestations do approximate the criteria for a 20 
percent rating.  Weakness or muscle loss has not been shown 
and, even considering additional functional loss due to 
painful motion, an increased evaluation higher than 20 
percent on the basis of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is 
not warranted.

None of the X-rays or examination reports has revealed 
fibrous union of the humerus.  Accordingly the veteran does 
not meet the criteria for an evaluation in excess of 20 
percent under Diagnostic Code 5202.  Finally, the Board notes 
that a 20 percent evaluation is the highest evaluation 
available under DC 5203.  Thus, there is no basis on which to 
grant a higher than 20 percent evaluation under DC 5203 under 
any situation.

The October 1995 VA examiner reported some limitation of 
motion of the right elbow; however, under Diagnostic Codes 
5206 and 5207, the limitation of flexion and/or limitation of 
extension shown would not warrant a compensable rating.  
Ultimately, the Board is unable to find any basis on which to 
grant an evaluation in excess of 20 percent for the veteran's 
right shoulder disability.

The Board also finds no showing that the veteran's service-
connected right shoulder condition represent such an 
exceptional or so unusual a disability picture as to warrant 
the assignment of an evaluation in excess of 20 percent on an 
extra-schedular basis.  In January 1988, he reported that he 
was disabled from working; however, according to the VA 
report, he made it clear that other health problems were 
responsible for his disability from working.  In May 1998, 
Dr. Lyle reported that the veteran was totally disabled as a 
result of several medical problems, including the shoulder.  
In this regard, the Board notes the medical evidence of total 
disability; however, the medical evidence clearly indicates 
that the shoulder is not completely responsible for the total 
disability.  Therefore, the Board must find that the 
veteran's service-connected right shoulder disability is not 
shown to have significantly impacted his employment (beyond 
that which is contemplated in the ratings assigned).  This 
disability is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Earlier Effective Date

A.  Factual Background

The record shows that in January 1992, the RO assigned a 10 
percent rating for old healed fracture of the right clavicle, 
effective from September 25, 1991, the reported date that the 
RO received the veteran's claim for an increase.  

In August 1994, the Board upheld the 10 percent rating for a 
healed fracture of the right clavicle.  

In November 1994, the RO received the veteran's request for 
re-evaluation of the right shoulder.  He submitted VA 
outpatient treatment reports dated in 1993 and 1994 that had 
not previously been considered.  

In March 1995, the RO continued a 10 percent rating.  The 
veteran was notified of that action by RO letter dated in 
March 1995 and he did not appeal.

In August 1995, the veteran requested that his right shoulder 
claim be reconsidered.  He reported worsening of pain and 
limitation of motion and requested a VA examination.  

A October 1995 VA examination report was considered in the 
November 1995 RO rating decision.  The relevant diagnosis was 
traumatic arthritis of the right shoulder and 
acromioclavicular joint with moderately limited range of 
motion and chronic pain.  

In November 1995, the RO denied a claim for an increased 
rating for the right shoulder and continued the 10 percent 
rating.  The RO notified the veteran of that decision in a 
letter dated in November 1995 and the veteran did not appeal. 

In a letter to the RO dated April 9, 1996, Dr. Lyle reported 
that the veteran's right arm had decreased range of motion at 
the shoulder secondary to pain.  Dr. Lyle also reported that 
degenerative changes in the veteran's right acromioclavicular 
joint were secondary to the old trauma to that area.  Dr. 
Lyle included an April 1996 X-ray report showing degenerative 
changes in the right acromioclavicular joint.  

In May 1996, the RO assigned a 20 percent rating for the 
right shoulder, effective from April 9, 1996.  In that 
decision, the RO noted that the assigned effective date 
represented the date of Dr. Lyle's examination.

Subsequently, the veteran submitted a notice of disagreement 
as to the rating assigned and the effective date assigned for 
that rating.  

B.  Legal Analysis

The March and November 1995 RO rating decisions that denied 
requests for an increased rating were not timely appealed 
and, therefore, became final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 3.104 (1998).  Those decisions can 
be reviewed only on a showing of clear and unmistakable error 
(CUE).  See 38 C.F.R. § 3.105(a).  Neither the veteran nor 
his representative has alleged that there was CUE in either 
decision.  Therefore, only claims and medical evidence 
received since issuance of the November 1995 RO rating 
decision can be considered for assignment of an effective 
date earlier than April 9, 1996.

In May 1996, the RO assigned an effective date of April 9, 
1996 for a 20 percent rating.  The effective date of award of 
the benefit is based upon Dr. Lyle's letter to the RO, which 
was dated April 9, 1996, and received at the RO on April 12, 
1996.  The effective date assigned by the RO is controlled by 
the provisions of 38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 
38 C.F.R. § 3.400(a), (o) (1998).  Those sections provide 
that increased compensation is payable from the date of 
receipt of claim or the date entitlement arose, whichever is 
later, except that payment may be made from the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one 
year from that date.  

The Board also notes that the date of a report of VA 
examination or VA hospitalization will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. §§ 3.155, 3.157 
(1998).  As noted above, however, the unappealed November 
1995 RO rating became final and bars reconsideration of VA 
medical evidence considered in that rating decision (absent a 
showing of CUE).  In this case, the record does not show any 
VA examination or treatment report not considered in the 
November 1995 RO rating decision that could qualify as an 
earlier claim for increase.  Nor is there any correspondence 
at any time between the final November 1995 RO rating 
decision and the assigned effective date that could be 
considered to be an informal claim.

The regulation also provides that payment may be made from 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from that date.  The veteran has not 
submitted any such evidence since the November 1995 RO rating 
decision but earlier than April 9, 1996, from which it is 
factually ascertainable that an increase occurred within the 
one-year period prior to April 9, 1996.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law and not the evidence is dispositive, the Board should 
deny an appeal because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The veteran in this case has failed 
to allege facts which meet the criteria set forth in the law 
or regulations and, accordingly, his claim must be denied.  


ORDER

1.  The claim for service connection for hypertension with 
coronary artery disease is granted.  

2.  The claim for an increased rating for the right shoulder 
condition is denied.  

3.  The claim for an effective date earlier than April 9, 
1996, for payment of compensation based on a 20 percent 
evaluation for the service-connected right shoulder condition 
is denied.


		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals


 

